Citation Nr: 9924100	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision that denied the 
veteran's claim of service connection for PTSD.  This matter 
was previously before the Board in November 1998 at which 
time it was remanded to the RO for additional development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim of service connection for PTSD is well 
grounded in light of diagnoses of PTSD in the file, presumed-
to-be credible history of stressors as relayed by the 
veteran, and a medical opinion that the PTSD is related to 
service.  See King v. Brown, 5 Vet. App. 19 (1993); Cohen v. 
Brown, 10 Vet. pp. 128, 137 (1997). 

Service connection for PTSD is warranted when there is a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  

Where it is determined that that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors is accepted as conclusive as to their 
actual existence absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f), West v. Brown, 7 Vet. App. 70, 76 (1994).

In November 1998 the Board referred this matter back to the 
RO because the evidence did not include verification of the 
veteran's claimed stressors, nor did it contain a medical 
opinion regarding the sufficiency of verified stressors which 
would warrant a diagnosis of PTSD.  See Cohen at 138.  The 
Board at that time pointed out the holding of the Court of 
Appeals for Veterans Claims in Cohen that where, as in this 
case, the RO was in doubt as to the sufficiency of the 
veteran's claimed stressors, fulfillment of the statutory 
duty to assist under 38 U.S.C.A. § 5107(a) requires that VA 
attempt to verify the reported stressors.  Cohen at 148-49.  

The record shows that the RO complied with the Board's 
November 1998 remand directive by asking the veteran to 
submit additional information regarding his alleged 
stressors, but it failed to comply with the Board's directive 
that an attempt be made to verify such stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  As stated above, a remand by the Board confers 
on the veteran, as a matter or law, the right to compliance 
with the remand order.  Stegall, supra.  Accordingly, this 
case must be referred back to the RO so that an attempt may 
be made by the USASCRUR to verify the alleged stressors.

Although the veteran did not respond to the RO's requests for 
a more detailed account of his alleged stressors, including 
specific names, dates, and location of assignments, the 
veteran should be given another opportunity to provide this 
information in light of the necessity of this remand.  Such 
information should include the first name of the veteran's 
friend, [redacted], who the veteran said had been assigned to 
his photographic team and who had been shot and killed in his 
presence on the "breakthrough".  In this regard, the 
veteran has noted that he attended [redacted] wedding and 
helped set up a trust account for [redacted] son after the 
war.  The veteran should also be asked to provide the name 
and unit assignment (if possible) of his high school buddy 
who was killed on the beach of Normandy on D-Day.  
Additionally, the veteran said at a VA examination in July 
1996 that he had one or two close friends from combat.  He 
should be given the opportunity to have his fellow 
servicemen, including his good friend S. M., submit 
supporting statements as to the alleged stressors. 

Thereafter, the veteran should be afforded a thorough and 
contemporaneous psychiatric examination so that a medical 
opinion can be obtained which addresses whether the veteran's 
current diagnosis of PTSD is a result of a verified 
stressor(s) from service.  Cohen, supra.  Before examining 
the veteran, the examiner must be provided with the veteran's 
claims file for review.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be given another 
opportunity to provide any additional 
information regarding each of the claimed 
stressors, including the date, place, 
unit assignment and full name of his 
friend [redacted] who was killed in his 
presence on the "breakthrough".  He 
should also provide the full name, date 
and unit assignment of his high school 
buddy who died on the beach of Normandy 
on D-Day.  Furthermore, the veteran 
should be informed that it would be 
helpful for him to obtain corroborating 
statements from other servicemen who 
witnessed the claimed event, including 
his good friend S.M.  Additionally, the 
veteran should be given the opportunity 
to supplement the record with any 
additional evidence he may have which 
supports his claim.

3.  The RO should request that the 
veteran provide the RO with information 
regarding any evidence of current or past 
treatment for his PTSD that has not 
already been made a part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).

4.  Thereafter, the RO should send the 
veteran's claimed stressors, as well as 
his DD Form 214, DA 20, and the 
historical extracts that the veteran 
submitted of the 30th Recon. SQ to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, for 
verification of the reported stressors.  
In addition, the RO should utilize any 
additional resources available which 
might support the veteran's alleged 
stressors.

5.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR response, 
as to whether the veteran was exposed to 
a stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

6.  Upon completion of the above action, 
the veteran should be afforded another VA 
PTSD examination.  The examiner should 
express an opinion for the record on 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examining physician should 
specially identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  All tests deemed necessary by 
the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinion requested 
should be clearly set forth.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

7.  The RO should take adjudicatory 
action on the veteran's claim of service 
connection for PTSD.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review, if in order.  No action is required 
by the veteran until he receives further notice.  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












